Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment, filed 04/25/2022, has been entered. Claims 1-20 remain pending. Applicant’s Amendment to the Drawings overcome the objections to the Drawings.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Applicant’s Amendment to incorporate the limitations of the “one or more hidden layers” from Claim 2 into Claim 1 change the rejection of Claim 1 from being under 35 U.S.C. 102(b)(1) to 35 U.S.C. 103 based on the previously disclosed prior art Ramfjord (US20200301036) in view of previously provided prior art Hakimuddin (US20190087939). The further amendment of Claim 1 to incorporate one of the elements (up-sampling) of Claim 3 and to remove that element from Claim 3 is taught by the previously disclosed prior art Ramfjord.  In [0192], Ramfjord teaches using a deconvolution as a type of up-sampling. The amendment to Claim 11 to incorporate the same elements (from Claim 20) is treated in the same manner by the Examiner.
On Page 8-9 of Applicant’s Remarks, Applicant details that Hakimuddin does not teach “wherein the DNN comprises one or more hidden layers configured to perform at least up-sampling.” Ramfjord teaches the limitation of the neural network performing the up-sampling in [0192] and is silent towards the layer at which the up-sampling is performed. Hakimuddin teaches the neural network comprising an input layer, hidden layers, and an output layer in [0170] and Figure 2. The combination of Ramfjord in view of Hakimuddin thus teaches the cited limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramfjord (US20200301036) in view of Hakimuddin (US20190087939).
	In regards to Claim 1, Ramfjord teaches “A method for enhancing a formation property image (enhancing seismic image data – [0003]) comprising: taking at least one set of formation property measurements with a borehole imaging device (drill string include geological logging measurements from ADM tool, MWD tool, CDR tool – [0097]; seismic survey takes imagery data from borehole imagery – [0110]); arranging the at least one set of formation property measurements into a two- dimensional image with a buffer (receive seismic image, 1272 – [0193], Figure 12; Seismic image is from a slice of a seismic cube – [0231]); feeding the two-dimensional image into a deep-learning neural network (DNN) (process received seismic images, 1278, by neural network including convolution, max pooling, deconvolution, dropout, and concatenation – [0192]-[0194], Figure 12), the DNN configured to perform at least an up-sampling (neural network provides deconvolution or “up-convolution” as a type of up-sampling – [0192]); and forming a corrected formation property image from the two-dimensional image (seismic images processed by neural network to output stratigraphy – [0193], Figure 12, 1620 in Figure 16; stratigraphy are enhanced seismic images – [0209]).”
	Ramfjord does not teach “the DNN comprises one or more hidden layers.”
Hakimuddin teaches “the DNN comprises one or more hidden layers (hidden layer 204 – [0170], Figure 2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramfjord to incorporate the teaching of Hakimuddin to use a neural network that includes an input layer, hidden layers, and output layers. Doing so would improve the analysis of the sub-surface regions for determination of the properties of the region for hydrocarbons.

In regards to Claim 2, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Hakimuddin further teaches “the DNN comprises an input layer and an output layer (input 202, hidden layer 204, and output 206 – [0170], Figure 2).”

	In regards to Claim 3, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “the one or more hidden layers perform operations that include a concatenation, a summation, or a max pooling (neural network performs max pooling 1220, concatenation 1250 – [0192], Figure 12).”

	In regards to Claim 4, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “the borehole imaging device is disposed into a wellbore by a conveyance and wherein the conveyance is a wireline or a tool string (drill string include geological logging measurements from ADM tool, MWD tool, CDR tool – [0097]).”

	In regards to Claim 5, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “the at least one set of formation property measurements comprises one of a real number, an imaginary number, an absolute number, or a phase of impedance measurements at one or more frequencies (drill string includes azimuthal density neutral tool to measure density and porosity, MWD tool to measure inclination, azimuth, and shocks, compensated dual resistivity tool to for measuring resistivity and gamma ray phenomena – [0097]; As the measurement tools of the drill string are measuring properties of the formation, such as density and porosity, the measurements would be real numbers).”

	In regards to Claim 6, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “the at least one set of formation property measurements include a formation resistivity, a formation impedance, a formation permittivity, or a standoff measurement (drill string includes compensated dual resistivity tool to for measuring resistivity – [0097]).”

	In regards to Claim 8, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “building a database with one or more samples and training the DNN with the database, wherein the one or more samples are simulated data or actual data (train CNNS to generate trained CNNS 1274 – Figure 12; deep network training method used to train the neural network – [0172]; system includes a memory device with storage devices that contain databases – [0251]).”

	In regards to Claim 11, Ramfjord teaches “A method for enhancing a formation property image  (enhancing seismic image data – [0003]) comprising: taking at least one set of formation property measurements with a borehole imaging device (drill string include geological logging measurements from ADM tool, MWD tool, CDR tool – [0097]; seismic survey takes imagery data from borehole imagery – [0110]); inverting the at least one set of formation property measurements to form at least one set of inverted formation property measurements (method includes inversion for logging measurements – [0118]); arranging the at least one set of inverted formation property measurements into a two- dimensional image with a buffer (receive seismic image, 1272 – [0193], Figure 12; Seismic image is from a slice of a seismic cube – [0231]); feeding the two-dimensional image into a deep-learning neural network (DNN) (process received seismic images, 1278, by neural network including convolution, max pooling, deconvolution, dropout, and concatenation – [0192]-[0194], Figure 12), wherein the DNN configured to perform at least an up-sampling (neural network provides deconvolution or “up-convolution” as a type of up-sampling – [0192]); and forming a corrected formation property image from the two-dimensional image (seismic images processed by neural network to output stratigraphy – [0193], Figure 12, 1620 in Figure 16; stratigraphy are enhanced seismic images – [0209]).”
Ramfjord does not teach “the DNN comprises one or more hidden layers.”
Hakimuddin teaches “the DNN comprises one or more hidden layers (hidden layer 204 – [0170], Figure 2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramfjord to incorporate the teaching of Hakimuddin to use a neural network that includes an input layer, hidden layers, and output layers. Doing so would improve the analysis of the sub-surface regions for determination of the properties of the region for hydrocarbons.

	In regards to Claim 16, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “the at least one set of formation property measurements comprises one of a real number, an imaginary number, an absolute number, or a phase of impedance measurements at one or more frequencies (drill string includes azimuthal density neutral tool to measure density and porosity, MWD tool to measure inclination, azimuth, and shocks, compensated dual resistivity tool to for measuring resistivity and gamma ray phenomena – [0097]; As the measurement tools of the drill string are measuring properties of the formation, such as density and porosity, the measurements would be real numbers).”

	In regards to Claim 17, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “the at least one set of formation property measurements comprises one of a lower energy gamma rays reflected from a borehole wall or a bulk density of a formation (drill string includes azimuthal density neutral tool to measure density and porosity, compensated dual resistivity tool to for measuring resistivity and gamma ray phenomena – [0097]).”

	In regards to Claim 18, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “the borehole imaging device is disposed into a wellbore by a conveyance and wherein the conveyance is a wireline or a tool string (drill string include geological logging measurements from ADM tool, MWD tool, CDR tool – [0097]).”

	In regards to Claim 19, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “the at least one set of formation property measurements include a formation resistivity, a formation resistivity, a formation permittivity, or a standoff measurement (drill string includes compensated dual resistivity tool to for measuring resistivity – [0097]).”

	In regards to Claim 20, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above and Ramfjord further teaches “wherein the hidden layers perform operations that include a concatenation, a summation, a or max pooling (neural network performs max pooling 1220, concatenation 1250 – [0192], Figure 12).”
	Hakimuddin further teaches “the DNN comprises an input layer and an output layer (input 202, hidden layer 204, and output 206 – [0170], Figure 2).”

Claims 7, 9, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramfjord in view of Hakimuddin and Gao (WO2018045602).
	In regards to Claim 7, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above except for “the DNN is configured to correct the two-dimensional image for one or more artifacts which include blurring, measurements contamination, or resistivity rollover.”
Gao teaches “the DNN is configured to correct the two-dimensional image for one or more artifacts which include blurring, measurements contamination, or resistivity rollover (fuzzy image blur kernel size estimation result used with existing image deblurring algorithms – [0038]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramfjord in view of Hakimuddin to incorporate the teaching of Gao to use a neural network for the correction of blurring effects. Doing so would improve the enhancing of the image data.

	In regards to Claim 9, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above except for “the one or more samples are a true formation property image of a formation property and at least one corresponding raw formation property image distorted by one or more artifacts.”
Gao teaches “the one or more samples are a true formation property image of a formation property and at least one corresponding raw formation property image distorted by one or more artifacts (training process of the neural network includes natural scene images and blurring them and taking fuzzy images – [0053]-[0056]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramfjord in view of Hakimuddin to incorporate the teaching of Gao to use a neural network for the correction of blurring effects. Doing so would improve the enhancing of the image data.

	In regards to Claim 10, Ramfjord in view of Hakimuddin and Gao discloses the claimed invention as detailed above and Gao further teaches “training the DNN comprises minimizing a misfit between the raw formation property image and the true formation property image of the at least one set of formation property measurements (taking fuzzy image with probability distribution sequence vector and adjusting weight parameters of each layer of the network so that the probability value of the real blur kernel size corresponds to the blurred image – [0055]).”

In regards to Claim 12, Ramfjord in view of Hakimuddin discloses the claimed invention as detailed above except for “the DNN is configured to correct the two-dimensional image for one or more artifacts which include blurring, measurements contamination, or resistivity rollover.”
Gao teaches “the DNN is configured to correct the two-dimensional image for one or more artifacts which include blurring, measurements contamination, or resistivity rollover (fuzzy image blur kernel size estimation result used with existing image deblurring algorithms – [0038]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramfjord in view of Hakimuddin to incorporate the teaching of Gao to use a neural network for the correction of blurring effects. Doing so would improve the enhancing of the image data.

	In regards to Claim 13, Ramfjord in view of Hakimuddin  and Gao discloses the claimed invention as detailed above and Ramfjord further teaches “building a database with one or more samples and training the DNN with the database, wherein the one or more samples are simulated data or actual data (train CNNS to generate trained CNNS 1274 – Figure 12; deep network training method used to train the neural network – [0172]; system includes a memory device with storage devices that contain databases – [0251]).”

	In regards to Claim 14, Ramfjord in view of Hakimuddin and Gao discloses the claimed invention as detailed above and Gao further teaches “the one or more samples are a true formation property image of a formation property and at least one corresponding raw formation property image distorted by one or more artifacts (training process of the neural network includes natural scene images and blurring them and taking fuzzy images – [0053]-[0056]).”

	In regards to Claim 15, Ramfjord in view of Hakimuddin and Gao discloses the claimed invention as detailed above and Gao further teaches “training the DNN comprises minimizing a misfit between the raw formation property image and the true formation property image of the at least one set of formation property measurements (taking fuzzy image with probability distribution sequence vector and adjusting weight parameters of each layer of the network so that the probability value of the real blur kernel size corresponds to the blurred image – [0055]).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863